ORMOND, J.
The objection taken to the first count of the indictment is, that it should have been alleged that one of the offending parties at least, was married. We do not think it was necessary. The crime of adultery consists in the illicit commerce of two persons of different sexes, one of whom at least, is married, and includes the crime of fornication. The term itself imports the offence without the allegation of any other fact.— The indictment was therefore sufficient.
The finding of the jury on both counts, cannot possibly prejudice the defendants, as the offence charged in the second count is included in the fir§t. Let the judgment be affirmed.